Citation Nr: 0912832	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a prostate 
disability (claimed as a prostate condition/cancer). 


FINDINGS OF FACT

The clinical evidence of record does not show that the 
Veteran's prostate disability is related to his period of 
active service or to any incident therein.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including malignant 
tumors will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Service medical records dated from December 1955 to December 
1959 show that in September 1959, the Veteran was treated for 
complaints of abdominal pain unaccompanied by nausea, 
vomiting, or bowel disturbances.  Clinical examination was 
negative for any abnormalities except generalized hyperactive 
bowel sounds.  The diagnostic impression was acute gastric 
upset/gastroenteritis.  

The Veteran's service medical records thereafter show that on 
examination in December 1959, prior to his separation from 
service, the Veteran was found to have persistent microscopic 
hematuria.  He was otherwise asymptomatic and it was noted 
that his prior medical history was negative for any 
significant genitourinary pathology.  His condition was 
diagnosed as acute cystitis and he was treated with 
medication for approximately twelve days before being 
released to complete the remainder of his active duty.  His 
service medical records are otherwise negative for any 
complaints, diagnoses, or treatment related to disorders of 
the prostate or genitourinary system.  

Given that the Veteran's service medical records reveal only 
acute and transitory treatment for cystitis and are 
completely negative for any reports or clinical findings 
specific to the prostate, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  

The Veteran's post-service medical records include a November 
1960 VA genitourinary examination, which was negative for any 
clinical findings of abnormalities affecting the prostate and 
genitourinary system.  

The record thereafter shows that the Veteran was diagnosed 
with prostate cancer in July 2003.  He received several 
months of radiation therapy, multimodal therapy, and initial 
indocrine therapy and underwent a prostate seed implant in 
January 2004.  An October 2004 statement from his private 
radiation oncologist indicated that the Veteran was doing 
well and that he "had some moderate urinary symptoms but 
nothing terribly severe or debilitating."  In addition, the 
private radiation oncologist stated that the Veteran's 
prognosis was "reasonably good from the standpoint of his 
prostate cancer."  Significantly, that physician did not 
relate the Veteran's prostate cancer and related symptoms to 
his military service.  Nor have any of his other private 
treatment providers done so.

In March 2006, the Veteran submitted a statement requesting a 
copy of his service medical records and indicating that he 
intended to seek a medical opinion as to whether or not his 
prostate cancer was related to the urinary problems he had in 
service.  The RO subsequently provided the Veteran with a 
copy of his service medical records.  In addition, the RO 
sent correspondence requesting that the Veteran submit the 
medical opinion within 60 days of his receipt of his service 
medical records, or, if more time was needed, notify the RO 
"as soon as possible and tell us how much time you need."  
Significantly, however, the Veteran has not submitted an 
opinion from any private or VA medical provider linking his 
prostate cancer to service.  Nor has he provided any other 
objective evidence in support of his claim, or any 
information that would enable VA to request such information 
on his behalf.  Consequently, any additional information that 
may have been elicited in support of his service connection 
claim has not been not obtained because of the Veteran's 
failure to cooperate.  The Board reminds the Veteran that the 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a claimant wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for a 
prostate disability.  While the Veteran asserts that his 
prostate cancer is related to his military service, his 
service medical records show only acute and transitory 
treatment for cystitis and are void of any subjective 
complaints or clinical findings of symptoms related to the 
prostate.  Moreover, the first clinical evidence of any 
prostate problems is dated in July 2003, more than 43 years 
after the Veteran left active duty.  In view of the lengthy 
period between the Veteran's separation from active service 
and the first documented symptoms of a prostate disability, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, in this case, there is no clinical evidence of 
treatment for or complaints regarding a prostate disability 
during his period of active service.  Moreover, while the 
record reflects that the Veteran was diagnosed and treated 
for prostate cancer many years after service, none of his 
medical providers have related his condition to his service.  
Accordingly, the Board finds that a VA examination is not 
required in this case because there is no objective evidence 
showing that the Veteran's prostate disability is related to 
an event, injury, or disease in service.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board has considered the Veteran's assertions that his 
prostate cancer is related to his period of active service.  
Lay evidence is one type of evidence that the Board must 
consider when a Veteran's claim seeks disability benefits.  
38 C.F.R. § 3.307(b) (2008).  To the extent that the Veteran 
ascribes his prostate cancer to service, however, his opinion 
is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 
3.159(a) (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, prostate cancer is not a disability subject to lay 
diagnosis.  While some symptoms of the disorder may be 
reported by a layperson, the diagnosis requires medical 
training.  The Veteran does not have the medical expertise to 
diagnose himself with that disorder, nor does he have the 
medical expertise to provide an opinion regarding its 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's prostate disability 
first manifested many years after service and is not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the Veteran's claim, 
it must be denied. 38 U.S.C.A. § 5107(b) (West 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and March 
2006, a rating decision in April 2005, and a statement of the 
case in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a prostate disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


